J-S33019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAREEM SANDERS                             :
                                               :
                       Appellant               :   No. 353 EDA 2021

             Appeal from the PCRA Order Entered January 8, 2021
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0002068-2018

BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                            FILED JANUARY 06, 2022

        Appellant Kareem Sanders appeals pro se from the order denying his

first timely Post Conviction Relief Act1 (PCRA) petition. Appellant contends

that his plea counsel was ineffective resulting in an involuntary guilty plea.

We affirm.

        We summarize the facts based on the Commonwealth’s factual

summary at Appellant’s guilty plea hearing. On February 28, 2018, the victim

Danny Cancel was involved in a “fender bender” with a red car, a verbal

argument ensued with the red car’s driver, and Mr. Cancel retrieved a revolver

and shot the red car, which drove off. N.T. Plea Hr’g, 5/13/19, at 25. Mr.

Cancel drove away, pulled into a gas station, and entered the station to pay


____________________________________________


1   42 Pa.C.S. § 9541-9546.
J-S33019-21


for his gas. Id. at 26. Inside Mr. Cancel’s vehicle were several passengers,

including Mr. Cancel’s minor daughter, who was in the back seat and testified

at the plea hearing, and Ms. Selena Perrin, who was in the front passenger

seat. Id. at 26, 47.

       While Mr. Cancel was inside the store, Appellant and his friend,

Cassieam Hicks, approached the passenger side of Mr. Cancel’s vehicle. Id.

at 26. Appellant opened the front passenger door while holding a firearm and

began screaming at Ms. Perrin. Id. Mr. Cancel saw the disturbance, exited

the store, and approached his vehicle, where words were exchanged. Id. Mr.

Cancel retrieved his five-shot revolver,2 fired the weapon, and killed Mr. Hicks.

Id. Mr. Cancel then shot and wounded Appellant, who was attempting to flee.

Id. at 27. Mr. Cancel emptied his revolver, Appellant stopped, and Mr. Cancel

turned to run. Id. at 28. Appellant fired two shots, with one bullet killing Mr.

Cancel.3 Id. The bullet struck Mr. Cancel’s side, travelling from his back to

his front. Id. at 29.



____________________________________________


2Appellant’s guilty plea hearing did not always detail certain events, e.g., how
Mr. Cancel retrieved his revolver.
3 At this juncture, the trial court noted the Commonwealth’s position that
Appellant was under an unreasonable belief that self defense was justified.
N.T. Plea Hr’g, 5/13/19, at 28 (referencing 18 Pa.C.S. § 2503(b)); id. at 29
(assistant district attorney explaining that Mr. Cancel was the aggressor after
the “fender bender,” Mr. Cancel escalated by firing at Mr. Hicks, but when Mr.
Cancel “had no ammunition [and] he was no longer a threat,” Appellant shot
and killed Mr. Cancel).


                                           -2-
J-S33019-21


       After the Commonwealth summarized the facts, the trial court

conducted an on-the-record guilty plea colloquy of Appellant, which we quote

in further detail below.        We state the subsequent procedural history as

presented by the PCRA court:

       On May 13, 2019, [Appellant] entered a guilty plea to one count
       of voluntary manslaughter, and one count of possession of
       firearms. On the same day, he was sentenced to not less than 10
       nor more than 20 years in [prison] on the voluntary manslaughter
       charge, and a concurrent 5-10 year sentence on the firearm
       charge.

       On January 3, 2020, [Appellant] filed a pro se [PCRA] petition. In
       his petition, he identified three issues: (1) unlawfully induced plea,
       (2) ineffective assistance of [plea] counsel, and (3) unreasonably
       extensive sentence.[4] On January 30, 2020, the court appointed
       Matthew Rapa, Esq. as counsel for [Appellant] and directed
       Attorney Rapa to file an amended PCRA or appropriate Turner/
       Finley[5] letter within thirty days. On February 19, 2020, Attorney
       Rapa filed a motion to withdraw as counsel along with
       accompanying Turner/Finley Letter.             On March 5, 2020,
       [Appellant] filed a motion to proceed without counsel. On March
       9, 2020, the court scheduled a hearing for the motion to withdraw
       as counsel for May 14, 2020. The court also issued a notice of
       intent to dismiss pursuant to Pa.R.Crim.P. 907[, which stated that
       it “does not find that there is any basis upon which a hearing is
       necessary to decide this matter”].

       . . . On October 6, 2020, [Appellant] filed his response to the
       court’s notice of intent to dismiss. On October 14, 2020, the court
       scheduled a hearing for [Appellant’s] motions for December 21,
       2020. In [Appellant’s] response to the court’s notice of intent to
       dismiss, he asserted that Attorney Rapa’s Turner/Finley letter

____________________________________________


4The PCRA court essentially quoted Appellant’s PCRA petition verbatim. See
Pro Se PCRA Pet., 1/3/20, at 1.
5Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S33019-21


       was defective and that the court should not have permitted him
       to withdraw as counsel.

PCRA Ct. Order, 1/11/21, at 1 n.1 (citations omitted and formatting altered).

Appellant’s Rule 907 response also claimed that PCRA counsel was ineffective

by not raising plea counsel’s ineffectiveness because Appellant denied that he

intentionally killed Mr. Cancel.       Rule 907 Resp., 10/6/20, at 1.   The PCRA

court, however, did not immediately enter an order granting Attorney Rapa

permission to withdraw.6

       On January 11, 2021, the PCRA court denied Appellant’s PCRA petition.

Order, 1/11/21. Appellant timely appealed and timely filed a court-ordered

Pa.R.A.P. 1925(b) statement.7

       Appellant raises the following issues on appeal:

       1. Did the PCRA court err[] by denying PCRA relief where
          Appellant established by a preponderance of evidence that he
          received ineffective assistance of counsel when counsel failed
          to object to defective colloquy and protect [Appellant] from
          pleading guilty to a crime he is innocent of committing?
____________________________________________


6 During the pendency of this appeal, the PCRA court notified this Court that
it failed to enter an order granting Attorney Rapa permission to withdraw.
PCRA Ct. Op., 3/9/21, at 1. On April 14, 2021, this Court remanded, while
retaining jurisdiction, to have the PCRA court enter the order granting
Attorney Rapa permission to withdraw, which the trial court entered on May
7, 2021.
7 On February 4, 2021, the PCRA court directed Appellant to file his Rule
1925(b) statement within twenty-one days.      Appellant’s Rule 1925(b)
statement was postmarked on February 24, 2021, but docketed on March 1,
2021. See Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa. Super.
2006) (stating, “[p]ursuant to the prisoner mailbox rule, a document is
deemed filed when placed in the hands of prison authorities for mailing”
(citation omitted and formatting altered)).


                                           -4-
J-S33019-21



       2. Was [plea] counsel ineffective for not properly informing
          [Appellant] of defenses as well as the elements of voluntary
          manslaughter so [Appellant] could make a knowing[] and
          intelligent plea; [Appellant] expressed protestation of
          innocence during colloquy?

       3. Did the trial court abuse its discretion for not advising
          [Appellant] of the elements of the crime or distinguishing the
          plea from an Alford8 type of plea when Appellant asserts
          factual innocence?

Appellant’s Brief at 3.

       We summarize Appellant’s arguments for his first two issues together,

as they are interrelated. In support of his first issue, Appellant argues that

plea counsel was ineffective by failing to object to a defective colloquy. Id.

at 16. In support of his second issue, Appellant argues that plea counsel was

ineffective by not discussing potential defenses and stating the elements of

voluntary manslaughter. Id. at 21.

       By way of background, the trial court stated the elements of voluntary

manslaughter, including an unreasonable belief of self defense, and Appellant

repeatedly indicated he understood the trial court. N.T. Plea Hr’g, at 18-22.

After the Commonwealth recited the factual basis for Appellant’s plea, the

following exchange occurred:


____________________________________________


8 North Carolina v. Alford, 400 U.S. 25 (1970). “An Alford plea is a nolo
contendere plea in which the defendant does not admit guilt but waives trial
and voluntarily, knowingly and understandingly consents to the imposition of
punishment by the trial court.” Commonwealth v. Snavely, 982 A.2d 1244,
1244 n.1 (Pa. Super. 2009) (citation omitted).


                                           -5-
J-S33019-21


     The court: . . . Now, you heard what the District Attorney stated,
     correct?

     [Appellant]: Yes.

     The court: And you understand this is his summary of the facts of
     this case; do you understand that?

     [Appellant]: Yes.

     The court: This is what he’s saying the Commonwealth can prove
     in this case?

     [Appellant]: Yes.

     The court: Do you admit to firing two shots at Danny Cancel on
     February 28th, 2018 in Lehigh County?

     [Appellant]: Yes.

     The court: Do you admit that one of these shots struck him and
     killed him?

     [Appellant]: Yes.

     The court: And do you admit to all the facts and circumstances
     that [the assistant district attorney] and your attorney placed on
     the record as to how it was told?

     [Appellant]: No.

     The court: Well, okay. Do you admit that [Mr. Cancel] shot and
     killed your friend Mr. Hicks, correct?

     [Appellant]: Yes.

     The court: All right. And do you admit that you, after that, you
     pointed your weapon at him and fired two shots at him, correct?

     [Appellant]: Yes.

     The court: All right. Now, is there any part of the facts that you
     take issue with?


                                   -6-
J-S33019-21


       [Appellant]: Yeah. [The assistant district attorney] said it was a
       fact that I had my gun out; it wasn’t. And he said it was a fact
       what I said to Ms. Perrin. I didn’t say that.

       The court: Okay. All right. But you did pull your gun out at some
       point?

       [Appellant]: After I got shot, yes.

       The court: After you got shot?

       [Appellant]: Yes.

       The court: He struck you?

       [Appellant]: Yes.

       The court: Okay. All right.

       [Appellant’s counsel]: The problem we have is that with [Mr.]
       Cancel’s child -- I believe she was 14 or 15 at the time -- indicates
       that [Appellant] had the gun out,[9] and --

       The court: I understand that.

       [Appellant’s counsel]: So that’s where --

       The court: What injuries did you sustain?

       [Appellant]: Two fractured ribs and a collapsed lung and a gunshot
       wound to my chest.

       The court: Okay. So that was after Cancel shot you?

       [Appellant]: Yes.

       The court: Okay. All right. And then -- but at some point, his
       weapon was empty and you shot him, correct?

____________________________________________


9 Appellant’s counsel noted that if Mr. Cancel’s daughter’s testimony was
believed, Appellant’s “provocation would negate self defense, and that would
have been a jury question.” N.T. Plea Hr’g at 34.


                                           -7-
J-S33019-21



     [Appellant]: Yes.

     The court: All right. So you admit to that, right?

     [Appellant]: Yes.

     The court: Okay. Is that sufficient?

     [Assistant district attorney]: Yes.

     [Appellant]: No, I didn’t know his gun was empty. How was I
     supposed to know that?

     The court: All right. Well, you admit that you shot him?

     [Appellant]: Yes.

     The court: And you admit that at least one of those rounds that
     you shot, one of the two rounds that you shot him with killed him,
     correct?

     [Appellant]: Yes.

     The court: And you admit it was your intent to kill him when you
     fired at him, correct?

     [Appellant]: No. No. That wasn’t my intent to kill him. I was
     shooting in self defense. Imperfect self defense.

     The court: Well, yeah, I understand that, but you can intend to
     kill somebody and still have imperfect self defense. I mean, you
     usually don’t point a gun and fire it at somebody unless you intend
     to kill them. That’s why I’m asking the question.

     [Appellant]: Okay.

     The court: All right. So, you weren’t shooting at him with the
     intent to wounding him; am I correct?

     [Appellant]: I mean, I didn’t have no intent at the time.

     The court: You were reacting?


                                     -8-
J-S33019-21


     [Appellant]: Yes.

     The court: I get it. I get it.

     [Appellant]: I wasn’t thinking let me kill him.

     The court: I understand. He was struck - it went into his --

     [Assistant district attorney]: It went into his -- there was an injury
     to his arm.

     The court: The left arm?

     [Assistant district attorney]: The left arm and through his chest.

     The court: So it went through the left arm into the chest?

     [Assistant district attorney]: The most likely scenario is it goes
     into the left arm and into the chest and it goes to the lung, the
     pulmonary artery, and --

     The court: So it was a side shot. It shot into the side?

     [Assistant district attorney]: It was a side shot, but the forensic
     pathology indicates the direction is back. The anatomical direction
     is back. So, yes. It was a side shot.

     The court: All right. Right? Do you admit to that?

     [Appellant]: Yes.

     The court: You satisfied with that?

     [Appellant’s plea counsel]: Yes, Your Honor.

     [Assistant district attorney]: Yes.

     The court: And once again, just so you understand, the agreement
     is voluntary manslaughter and possession of a firearm prohibited
     with a fixed 10 to 20 sentence.

     [Appellant]: Yes.

     The court: Do you understand that?

                                      -9-
J-S33019-21



      [Appellant]: Yes.

      The court: All right. Based on what I’ve heard, I find the plea is
      voluntary and understandingly tendered, and I will accept the
      plea. Please have [Appellant] endorse the plea on the information
      for each count. I have reviewed the guilty plea colloquy form. I’m
      satisfied [Appellant] has answered all the questions on the form
      and has signed the form.

N.T. Plea Hr’g, at 39-43 (formatting altered). Appellant stated that no one

threatened him to plead guilty and that he was pleading guilty of his own free

will. Id. at 43.

      With respect to the guilty plea colloquy form referenced above,

Appellant initialed and signed the guilty plea colloquy form, which among

other questions, asked Appellant if his lawyer explained “the elements of the

crime or crimes that [he was] pleading guilty to?”         Guilty Plea Colloquy,

5/13/19, at 3. Appellant checked “Yes” and initialed the page. Id. Having

summarized the relevant background, we next summarize Appellant’s

arguments.

      In support of his first issue, Appellant argues that he denied intentionally

killing the victim and maintains that he only acted in self defense. Appellant’s

Brief at 16. Appellant asserts that given his claim of self defense, plea counsel

should have objected, the trial court should have refused the plea, and the

PCRA court erred by dismissing his petition. Id. at 19. With respect to his

second issue, Appellant argues that plea counsel was ineffective by not stating




                                     - 10 -
J-S33019-21


the elements of voluntary manslaughter or informing him of any alternative

defenses. Id. at 20-21.

      In reviewing Appellant’s claims, we are guided by the following

principles:

      [O]ur standard of review from the denial of a PCRA petition is
      limited to examining whether the PCRA court’s determination is
      supported by the evidence of record and whether it is free of legal
      error.    The PCRA court’s credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court’s legal
      conclusions.

                                  *     *      *

      We have explained that a claim has arguable merit where the
      factual averments, if accurate, could establish cause for relief.
      Whether the facts rise to the level of arguable merit is a legal
      determination.

                                  *     *      *

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered), appeal denied, 216 A.3d 1029 (Pa.

2019).

      A criminal defendant’s right to effective counsel extends to the
      plea process, as well as during trial. Under the PCRA, allegations
      of ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      petitioner to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

                                      - 11 -
J-S33019-21



      To establish prejudice, the defendant must show that there is a
      reasonable probability that, but for counsel’s errors, he would not
      have pleaded guilty and would have insisted on going to trial. This
      is not a stringent requirement. The reasonable probability test
      refers to a probability sufficient to undermine confidence in the
      outcome.

Commonwealth v. Brown, 235 A.3d 387, 391 (Pa. Super. 2020) (citations

omitted and formatting altered).

      In Commonwealth v. McCauley, 797 A.2d 920 (Pa. Super. 2001), this

Court explained the prejudice required as

      similar to the “manifest injustice” standard applicable to all post-
      sentence attempts to withdraw a guilty plea. The law does not
      require that appellant be pleased with the outcome of his decision
      to enter a plea of guilty: All that is required is that [the
      defendant’s] decision to plead guilty be knowingly, voluntarily and
      intelligently made.

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

McCauley, 797 A.2d at 922 (citations omitted and formatting altered). We

add that a valid guilty plea colloquy inquires into the factual basis for the plea

and the nature and elements of the charges. See id.

      Criminal homicide includes voluntary manslaughter, which is defined by

the Crimes Code in relevant part as follows:


                                     - 12 -
J-S33019-21


     (a) General rule.—A person who kills an individual without lawful
     justification commits voluntary manslaughter if at the time of the
     killing he is acting under a sudden and intense passion resulting
     from serious provocation by:

        (1) the individual killed . . .

     (b) Unreasonable belief killing justifiable.—A person who
     intentionally or knowingly kills an individual commits voluntary
     manslaughter if at the time of the killing he believes the
     circumstances to be such that, if they existed, would justify the
     killing under Chapter 5 of this title (relating to general principles
     of justification), but his belief is unreasonable.

18 Pa.C.S. § 2503(a)-(b); see also id. § 2501.

     Under Chapter 5, self defense falls under the defense of justification,

which is a complete defense to criminal liability.   See id. § 502.     Section

505(a) of the Code provides:

     (a) Use of force justifiable for protection of the person.—
     The use of force upon or toward another person is justifiable when
     the actor believes that such force is immediately necessary for the
     purpose of protecting himself against the use of unlawful force by
     such other person on the present occasion.

Id. § 505(a).

     However, Section 505(a) is limited by Section 505(b)(2):

     (2) The use of deadly force is not justifiable under this section
     unless the actor believes that such force is necessary to protect
     himself against death, serious bodily injury, kidnapping or sexual
     intercourse compelled by force or threat; nor is it justifiable if:

        (i) the actor, with the intent of causing death or serious bodily
        injury, provoked the use of force against himself in the same
        encounter; or

        (ii) the actor knows that he can avoid the necessity of using
        such force with complete safety by retreating . . . .


                                      - 13 -
J-S33019-21


Id. § 505(b)(2). Finally, a “specific intent to kill can be inferred from the use

of a deadly weapon upon a vital part of the victim’s body.” Commonwealth

v. Jones, 610 A.2d 931, 938 (Pa. 1992) (citation omitted and formatting

altered).

      Instantly, following our review of the record and the parties’ briefs, we

conclude that the record supports the PCRA court’s order denying relief.

Firstly, with respect to Appellant’s argument that he denied intentionally killing

Mr. Cancel, he fails to recognize that even when acting in self defense, a

specific intent to kill can be inferred from firing a gun at the victim. See id.

Therefore, to the extent Appellant denies shooting Mr. Cancel with an intent

to kill, because Appellant failed to establish an error of law, he did not establish

plea counsel’s ineffectiveness. See id.; Brown, 235 A.3d at 391 (explaining

that a defendant must plead and prove counsel’s error caused him to enter an

involuntary plea). Second, the record, as summarized herein, reflects that

the trial court and Appellant’s lawyer explained, and Appellant understood, all

of the elements of the crimes at issue. See, e.g., N.T. Plea Hr’g, at 18-22;

Guilty Plea Colloquy at 3. Third, Appellant failed to identify any alternative

defense such that his plea was involuntary or unknowing. See Brown, 235

A.3d at 391. Therefore, Appellant’s boilerplate allegation does not satisfy his

burden that plea counsel was ineffective. See Sandusky, 203 A.3d at 1043-

44.   In sum, Appellant’s first two issues are generally premised on a

misunderstanding of the legal definition of an intentional killing and imperfect


                                      - 14 -
J-S33019-21


self defense. For these reasons, because Appellant failed to establish plea

counsel should have objected on the basis of a misstatement of the law, a

defective   colloquy,   and   by     not   stating   the   elements   of   voluntary

manslaughter, Appellant did not establish plea counsel was ineffective. See

Brown, 235 A.3d at 391; McCauley, 797 A.2d at 922 (stating requirements

for a valid guilty plea colloquy).

      Lastly, Appellant argues that the trial court abused its discretion by not

stating the elements of persons not to possess a firearm and voluntary

manslaughter. Appellant’s Brief at 24-26. Appellant further argues that his

plea was involuntary under Alford, and that plea counsel threatened Appellant

that he would receive a life sentence if he did not accept the plea. Id. at 28.

      Initially, to the extent that Appellant argues the trial court erred by not

stating the elements, such a claim could have been raised in a pre- or post-

sentence motion to withdraw his guilty plea or on direct appeal. Appellant did

neither and therefore he cannot raise this issue for the first time in his PCRA

petition. See 42 Pa.C.S. § 9544(b). Further, the record establishes that the

trial court actually stated the elements for voluntary manslaughter, and that

Appellant signed a written guilty plea colloquy indicating that his counsel

explained all of the elements of the offenses at issue and no one forced him

to accept the plea. See N.T. Plea Hr’g, at 18-22; Guilty Plea Colloquy at 3, 8.

Appellant is bound by, and cannot contradict, his colloquy. See McCauley,

797 A.2d at 922. Further, Appellant waived his Alford plea argument as it


                                       - 15 -
J-S33019-21


was not within his Rule 1925(b) statement or otherwise raised in his PCRA

petition.   See Pa.R.A.P. 1925(b)(4).     Finally, to the extent that Appellant

argued that PCRA counsel was ineffective by not arguing plea counsel’s

ineffectiveness, PCRA counsel cannot be ineffective for raising a meritless

claim. See Commonwealth v. Bradley, --- A.3d ---, ---, 2021 WL 4877232,

at *7, 19 (Pa. filed Oct. 20, 2021) (providing that a PCRA petitioner may raise

claims of ineffectiveness of PCRA counsel for the first time on appeal);

Commonwealth v. Spotz, 896 A.2d 1191, 1210 (Pa. 2006) (stating

“[c]ounsel will not be deemed ineffective for failing to raise a meritless claim”).

For these reasons, because Appellant failed to establish his plea counsel was

ineffective, the PCRA court correctly denied relief. See Sandusky, 203 A.3d

at 1043-44.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/06/2022




                                      - 16 -